Adams, J.,
concurring in result: When the opinion in S. v. Casey was delivered (201 N. C., 620) I was unable to agree with the majority of the Court. I differed from them not only on the question of policy, but on several of their conclusions of law. While my convictions on these questions are positive and in fact deepened by results which are observable in the new procedure, I am reminded of the sentiment expressed by Chief Justice Holmes in one of his opinions: “When.a question has been decided by the Court, I think it proper, as a rule, that a dissenting judge, however strong his convictions may be, should thereafter accept the law from the majority and leave the remedy to- the Legislature if that body sees fit to interfere.” Plant v. Woods, 176 Mass., 504.
I have concurred in later decisions which hold that the question whether a new trial shall be granted for newly discovered evidence is addressed to the discretion of the court, which when exercised is not subject to review on appeal. S. v. Griffin, 202 N. C., 517; S. v. Moore, 202 N. C., 841.
Judge Clement denied the defendants’ motion as a matter of discretion. I therefore concur in saying that the appeal should be docketed and dismissed.